*820Appeals from two orders of the Supreme Court at Special Term (Kahn, J.), entered September 25, 1984 in Sullivan County, which denied plaintiffs’ motions for preliminary injunctions.
The instant actions were precipitated by the events stemming from a race held at Monticello Raceway in Sullivan County on July 1, 1984. Plaintiff Joseph Romano, Jr., was one of the drivers in the race, driving a cofavorite. Three “longshots” won the race. All winning trifecta box tickets* excluded the horse driven by Romano. Defendant Sullivan County Harness Racing Association, Inc., notified Romano and the other horsemen involved in the race that they were prohibited from entering or remaining on the property of Monticello Raceway. The same prohibition was imposed on plaintiff Anthony Buffalino, a harness driver who, though not involved in the race, purchased a winning trifecta box ticket on the race.
On July 20, 1984, plaintiffs’ licenses were suspended by the State Racing and Wagering Board, but were subsequently restored pending a determination of charges brought against plaintiffs by the board. Plaintiffs seek to preliminarily enjoin defendants from barring them from the raceway pending determination of their actions. Special Term denied the motions and these appeals by plaintiffs ensued.
While the instant appeals were pending, plaintiffs moved this court pursuant to CPLR 5518 for a preliminary injunction pending appeal. These motions were denied.
This court has already reviewed plaintiffs’ motions de novo using the same standard as did Special Term, i.e., was there a reasonable probability of success on appeal and the existence of irreparable injury, and found them lacking. In view of this, an affirmance of Special Term’s orders is appropriate.
Orders affirmed, without costs. Main, J. P., Weiss, Mikoll, Yesawich, Jr., and Levine, JJ., concur.

 A trifecta box bet is one in which the bettor selects different horses in combination to finish in the first three places.